Citation Nr: 1702204	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  05-28 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1973 to March 1979.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  They were originally before the Board on appeal from a May 2003 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2006, a Travel Board hearing was held before an Acting Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of that hearing is in the record.  As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case.  By letter received in September 2009, his attorney waived his right to such hearing. 

A July 2007 Board decision (by the acting VLJ who conducted the hearing) denied the claims on appeal.  The Veteran appealed that decision to the Court, resulting in a November 2008 Joint Motion for Remand (JMR) by the parties.  A December 2008 Court Order remanded the matter for compliance with the JMR instructions. 

In January 2010, a VLJ other than the undersigned remanded the matters for additional development.  In March 2013, that VLJ denied the claims on appeal.  The Veteran appealed the March 2013 Board decision to the Court, resulting in an October 2014 Memorandum Decision vacating the March 2013 Board decision and remanding the matter for readjudication consistent with instructions outlined in the Memorandum Decision. 

In June 2015, another VLJ other than the undersigned (who also is no longer with the Board) remanded the matters for additional development.  The case is  now assigned to the undersigned.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

At the outset, the Board observes that these matters have been pending on appeal since 2005.  While the Board regrets the additional from another remand, noting that the case has now twice been before the Court and remanded, it finds that further development is required to satisfy VA's duty to assist the Veteran in development of facts pertinent to his claims, see 38 C.F.R. § 3.159, and to ensure compliance with prior remand instructions, see Stegall v. West, 11 Vet. App. 268 (1998).

At November 2005 RO and September 2006 Board hearings, the Veteran testified that he was put on light duty as a result of back injury during active service, that he was relieved from duty for two days as a result of headaches, and that he received more extensive/prolonged treatment for his right shoulder injury than is documented in the service treatment records (STRs) associated with his record.  A November 2009 private medical nexus opinion (based on review of the record and interview of the Veteran) notes the Veteran's report of headaches during service lasting up to three days, occurring several times per month, resulting in prescribed bed rest; the Veteran also reported being placed on light duty due to back and shoulder injuries, and that his shoulder was immobilized for several weeks to treat his shoulder injury.  The Veteran's STRs do not reflect the extent of treatment reported in his hearing testimony or noted on private examination.  The Court has directed the Board to reassess the Veteran's credibility.  Records of the treatment described, if they exist, would weigh in favor of his credibility and must be sought on remand.

Additionally, the June 2105 Board remand included instruction that the examiner(s): (1) identify all back, right shoulder, and headache disabilities present during the pendency of these claims; (2) opine as to whether any of the claimed disabilities was manifested during or is otherwise related to service; and (3) opine as to whether any current headache disability clearly and unmistakably existed prior to the Veteran's service.  The examiner was to include rationale for each opinion that addressed the lay evidence of record.  On January 2016 examination, the examiner opined that the Veteran's back and right shoulder injuries during service did not aggravate his current disabilities; no causation opinion was provided.  Furthermore, the examiner did not address the lay testimony of record, nor did he opine as to whether a headache disability pre-existed service.  As the examiner did not address several significant questions posed in the prior remand, the Board finds that there has not been substantial compliance with the prior remand directives; remand for an additional examination that addresses these factors is required.  

Finally, as the Veteran appears to receiving ongoing treatment for the disabilities at issue, and records of such treatment are clearly pertinent (and may be critical) evidence in a claim of service connection (and VA records are constructively of record), updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for exhaustive development for records that might corroborate the Veteran's testimony regarding his injuries during active service, to specifically include obtaining his military personnel records, acquiring any records of hospitalization at Fort Sill, and ensuring that his STRs are complete (to include contacting all service records storage facilities where pertinent records may have been retired).  If any such records have been destroyed or are irretrievably lost, it must be so certified for the record, and the Veteran should be so notified.

2.  The AOJ should secure for the record all records of VA evaluations and treatment the Veteran has received for his back, right shoulder, and headache disabilities (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment.  The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

3.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist/orthopedic surgeon to determine the nature and likely etiology of his back and right shoulder disabilities.  The Veteran's entire record (including this remand and all evidence and information received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his record (to specifically include complaints of pain/symptoms and treatment since active service) the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each back and right shoulder disability found/shown by the record during the pendency of these claims (from January 2003).

(b) Please identify the likely etiology for each back and right shoulder disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability was incurred (became manifest/was acquired in) or aggravated (beyond the normal progression) by the Veteran's active service?

If a current back/right shoulder disability is deemed to be unrelated to service, the examiner must identify the etiology considered more likely, and explain why that is so.

The examiner is specifically requested to comment on, and resolve the apparent conflict in, the lay and medical record, to include lay statements regarding the extent of treatment sought/received during service and postservice; private nexus opinions from Dr. R.C.; the January 2006, April 2010, May 2012, October 2012, December 2012, and January 2016 VA examinations; and the November 2009 private examination.  The examiner should comment on any credibility issues raised by the clinical record.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.  If a requested opinion cannot be provided without resort to speculation, the examiner must explain why that is so.

4.  The AOJ should also arrange for the Veteran to be examined by a neurologist to determine the nature and likely etiology of his headaches.  The entire record must be reviewed by the examiner in conjunction with this examination, and any tests or studies deemed necessary must be completed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each headache disability found/shown by the record during the pendency of these claims (from January 2003).

(b) Please identify the likely etiology for each headache disability entity diagnosed.  Specifically, is there (i) clear and unmistakable (obvious, manifest, and undebatable) evidence that a currently diagnosed headache disability preexisted the Veteran's service and (ii) if so, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that any preexisting headache disability WAS NOT aggravated (i.e., permanently worsened) during service or that it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to natural progress)?  Please specifically discuss the Veteran's report in his July 1974 STR that he had a 3-4 year history of headaches.   

(c) If there is no clear and unmistakable evidence that a currently diagnosed headache disability preexisted service, is it at least as likely as not (a 50% or greater probability) that such disability is directly related to (was incurred in/had its onset during his active duty service)? 

If a current headache disability is deemed to be unrelated to service, the examiner must identify the etiology considered more likely, and explain why that is so.

The examiner is specifically requested to comment on, and resolve on the apparent conflict in the lay and medical record, to include lay statements regarding the extent of treatment sought/received during service and postservice; private nexus opinions from Dr. R.C.; the January 2006, April 2010, May 2012, October 2012, December 2012, and January 2016 VA examinations; and the November 2009 private examination.  The examiner should comment on any credibility issues raised by the clinical record.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.  If an opinion requested cannot be provided without resort to speculation, the examiner must explain why that is so. 

5.  The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

